IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J.W., individually and on behalf of       :
minor children C.W., D.W. and M.W.;       :
S.H., individually and on behalf of       :
minor children C.H. and D.H., C.H.,       :
individually and on behalf of minor       :
child M.J.L.; N.J., individually and on   :
behalf of minor children J.J. and J.K.;   :
R.M., individually and on behalf of       :
minor child M.M.; C.A., individually      :
and on behalf of minor child F.J.A.,      :
                           Petitioners    :
                                          :
                v.                        :      No. 297 M.D. 2021
                                          :
Acting Secretary of the Pennsylvania      :
Department of Health, Alison Beam,        :
                         Respondent       :

PER CURIAM                             ORDER

                NOW, December 9, 2021, upon consideration of Petitioners’

application for reconsideration, and Respondent’s answer in response thereto,

the application is denied.